This cause came on to be heard on application for Supersedeas and was thoroughly presented by counsel on both sides. The purpose of supersedeas is to preserve the status of the res pending litigation in the Appellate Court. If the record presents a controverted *Page 137 
question for decision material to complainant's right in the res and supersedeas will preserve that right, it should be granted but on the other hand if it is shown that it permits the status of the res out of which the right grows to be changed adversely to complainant's right, it should be denied.
To grant the supersedeas in this case would render moot the question involved in the order appealed from and would materially change the status of the res as affecting the asserted rights of cross complainants in it. Hathaway v. Munroe, 97 Fla. 28,119 So. 149.
The application is accordingly denied.
It is so ordered.